                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KEVIN NEAL GLASPIE,                                 )
          Plaintiff,                                )
vs.                                                 )   No. 3:17-CV-3171-B
                                                    )
TRACY HOLMES, et al.,                               )
         Defendants.                                )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

          After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, the plaintiff’s claims against the judge, assistant

district attorney, the three defense attorneys, the officer in his official capacity, and the complainant

for perjury or lying at trial will be DISMISSED with prejudice as frivolous under 28 U.S.C. §

1915(e)(2)(B). His remaining claims against the officer in his individual capacity and the

complainant for entrapment and false imprisonment will also be DISMISSED with prejudice as

frivolous under § 1915(e)(2)(B) until he satisfies the conditions in Heck v. Humphrey, 512 U.S. 477

(1994).

          SIGNED this 21st day of June , 2019.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
